DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 includes apparatus limitations and method limitations which make the claim indefinite.  (A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10323284.
‘284 teaches a device for assisting individuals when donning a sock, the device comprising: a base (in-between the boundaries of 12) comprising a longitudinal central section, 
As to claim 2, ‘284 teaches a stand 16 configured to releasably engage the crossmember of the device and hold the device in an upright position.  
As to claim 3, ‘284 the arms (portion of 8 to the right of 12 as shown in the figure) are attached to the flanges (between boundries of 5 and 6) of the base and do not create an obstruction to an opening of the trough at the proximal end of the base.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10323284 in view of Selinko (US 4,858,795).
As to claim 4, ‘284 the central section and the flanges but does not teach each defined by a planar portion.
  Selinko teaches a sock donning device with the central and flange portions defined by planar portions. 
. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10323284 in view of French (US 5,082,154).
‘284 teaches the limitations of the apparatus as shown above.  ‘284 does not specifically teach the method as claimed.  
French teaches placing the sock over the base by inserting the distal end of the base through an opening of the sock (see figure 2); continuing until the sock covers at least a portion of the base, the opening of the sock is near the proximal end of the base, a toe of the sock is near the distal -7-CO-5830 end of the base (see figure 2), and the sock encloses at least a portion of the trough formed by the central section and flanges of the base; donning the sock by inserting a foot of the individual through the opening of the sock near the proximal end of the base and, while the sock and the opening thereof are held open by the central section and the flanges of the base, passing the foot through the opening of the sock and through the trough formed by the central section and flanges of the base until the sock is fully on the foot; and removing the base from between the sock and the individual so that the sock remains on the foot (see figure 2).
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the device of ‘284 with the method of French in order to provide a means to don the sock.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W SUTTON whose telephone number is (571)272-6093.  The examiner can normally be reached on Monday-Thursday 8:00-6:00, Friday 7:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW W. SUTTON
Examiner
Art Unit 3765



/Andrew Wayne Sutton/Examiner, Art Unit 3732